By the Court.—Bosworth, Ch. J.
By chapter 90 of the Laws of 1860, a married woman may “ carry on any trade or business ... on Her sole and separate account;” and “ the earnings,” thereof, will be hers, and “ may be used and invested by her in her own name.” (Laws of 1860, 157, ch. 90, § 2.) She may “ sue and be sued in all matters having relation to her property ..... in the same manner as if she were sole.” (Ib., 158, § 7.) An execution may issue against her, and direct the levy and collection of the amount “of the judgment against her from her separate property, and not otherwise.” (Code, § 287.)
Hence, if she in fact carry on business on her own account, and purchase goods for and use them in the business, it would seem to follow that she can be sued for goods sold and delivered, and a recovery be had against her, and that such judgment may be collected. Whether her business is profitable or not, or will benefit or waste her property, is immaterial. She has attained the dignity and possesses the capacity of every trader of an age to make a valid contract, and must pay for her purchases, or submit to a judgment, if sued.
So, -too, if she leases a store for a business conducted by her on her separate account, and uses it for that purpose, she must pay the stipulated rent, whether the business be wise or foolish, or likely to be profitable or ruinous.
*334The only question then is, whether, when she buys on a representation that the goods are to be used in her separate business, or hires a store representing that it is to be so used, a vendor or 'lessor, in a suit to recover the price of his goods or the rent due,, must allege that the one and the other were in fact actually used in her separate business.
The complaint states that the defendant hired the store for a year, and that she entered and occupied the premises, and represented when she took the lease “ that she carried on the millinery business in her own name, and upon her sole and separate account, and wanted the premises for such business.” And it also alleges that she was at the time in fact carrying on such business.
- If the complaint had further alleged that it was true, in fact, that she not only carried on this business oh her sole and separate account, but that she in fact used the demised premises as the place of prosecuting such business, I should consider it clearly sufficient.
It is not to be presumed that a married woman, having a separate property, would misrepresent or practise other deceit to hire premises or purchase goods. And, if inadvertently she should be guilty of such an indiscretion, I do not see that it follows that one relying on her good faith may not press his suit to a judgment against her.
If she did not in fact use the premises in carrying on her separate'business, and if that fact should be a defence, I think she must allege and prove it.
1 think the. complaint sufficient, under the act of 1860, and that the order appealed from should be reversed.
Moncbief, J., concurred.
Robertson, J.
It may readily be conceded that under the act for increasing and extending the liabilities of married women, passed in 1860 (Laws of 1860,157), that if a feme covert purchase goods or hire a store to carry on a business in which she is engaged, she may make herself and her estate responsible for the value of such goods or the rent of' such store, whether such business, purchase, or hiring be profitable or not. So, too, if she make any contract in relation to and for *335the benefit of her separate estate, that estate is liable, whether the contract he a judicious one or not.
It does not, however, follow from such liability that every contract made by a married woman who happens to own separate estate, or is engaged in a trade, is binding on her estate or herself; and those which are not, certainly cannot be made binding by any form of contract, or any act or declaration of hers, except an ^absolute transfer of her property. If they could, it would be very easy for a married woman, every time she made a contract not relating to her trade or estate, to bind her estate by signing a written declaration that such contract did so relate. Though an infant can make a contract for necessaries, and a married woman can bind her husband as his agent for articles necessary and suitable for her support, where he has made no provision for her, it has never yet been held that such infant could bind himself by a contract for superfluities by representing them to be necessaries, or that such married woman could hind her husband by representing, untruly, goods bought by her to be indispensable and proper for her support. An estoppel cannot he raised against a person non sui juris (McCoon a. Smith, 3 Hill, 147), except where it operates to sustain a conveyance. (Martin a. Dwelly, 6 Wend., 9; Gout a. Townsend, 2 Den., 336.)
Whether a married woman can make contracts of any number or extent for the purchase of goods, provided they be such as could be used in the trade in which she is engaged, or can hire any number of stores in which to carry it on, is not necessary to be decided in this case, as it is not alleged in the complaint that the premises hired were either useful,, necessary, or proper in carrying on the trade in which the defendant was engaged, or was employed in it. It is true, the complaint states that the defendant occupied the premises hired by her, but not for what purpose, and also that she said when she got the lease that she carried on a certain business, and that she wanted the premises for carrying it on there. But this, at most, would be mere evidence of the facts represented, and not equivalent to an averment of the facts themselves.
Possibly, an averment that the defendant used the premises hired by her as the place of prosecuting her business might be sustained as equivalent to an allegation that it was necessaiy *336and proper for it, although it would be at best but evidence of it. If it were conclusive, a married woman might hire a very large building, and, although she used only part for her trade, could make her estate liable for the rent of the whole.
I do not .think the statute of I860' meant to relieve entirely married women from the disability of marriage in making contracts, and make all their contracts good, otherwise it would not have been so minute and exact in its provisions. Parties dealing with them were evidently intended still to be required to use some caution in ascertaining that a contract entered into by them was necessary and proper for the carrying on of their trade or benefiting their estate. I do not see, if a married woman can bind herself for articles not necessary for her trade or estate by representing that they are, why she should not equally be able to do so by representing herself to be unmarried. If those dealing with them are not bound to ascertain whether they are or not in the latter case, they should equally not be in the other.
I therefore think there is great reason why a married woman' should not be held liable for a contract not necessary or proper to carry on any trade in which she is engaged, or for the improvement of her estate, by her merely stating that such contract is so. This would break down the last barrier between the disability of a married woman and the ability of a feme sole, by merely requiring a written representation from the married woman.
The law, however, does not therefore allow even married women to escape the consequences of practising an imposition; they, as well as infants, may be sued for frauds perpetrated by misrepresentations, as well as any other torts, to the extent of the damage inflicted. It,is true they may not be subject to arrest, and the only remedy of the party injured may be, as in former cases of torts, against the wife and husband jointly. The statute of 1860 does not subject a married woman’s separate estate to liability for torts. The provision of the seventh section was intended only to provide for the cases in which her property was liable, under the act (158), and the 287th section of the Code was only intended to provide for the mode of enforcing judgments where a married woman was liable under the act of 1860.
*337But if this were an action for obtaining goods by deceit, the complaint is not sufficient; it does not allege the falsity of the representations, the defendant’s knowledge of them, or the plaintiff’s reliance upon the representation in letting the premises, and is therefore defective.
In this case, the complaint contains an entirely unnecessary averment as to the ownership of real estate by the defendant; it does not appear'that the contract sued upon was at all intended to benefit such estate ; and if not, it would not be a charge upon it. (Yale a. Dederer, 22 N. Y., 460.)
I think the complaint insufficient as it stands, and that the order appealed from should be affirmed, with costs, with liberty to the plaintiff to amend in twenty days, upon payment of costs.
Order reversed.